                                                                 FILED
                                                              IN CLERK'S OFFICE
September9th                                           "•®-          ^OURT e.d.n.Y,
To The Clerk OfThe Court                               * SEP~92fl2ll ★
U.S. Federal Court                                     . ^,
Central Islip                                          l=@N3 ISLAND Q^FlSi
New York 11722




   Re:S.W. et al v. Garden City Union Free School District et al.
     Docket No: 18 CV1890(JMA)(APg


If this could be filed today we would appreciate it.

RgdsUr^
Stepii^—^                                          ^




                                                              SEP 01 W.0
